Citation Nr: 1414777	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-00 133A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin at the Milwaukee Pension Center


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) based on service connection for the cause of death of a veteran.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of a deceased veteran (the Veteran) who had active service from July 1964 to July 1990, with service in Vietnam between October 1968 and October 1969.   The Veteran died in May 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO). 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The cause of death listed on the Veteran's death certificate was pancreatic cancer absent any contributory factors.  The appellant claims that her husband's death from pancreatic cancer was caused by exposure to herbicides during his service in Vietnam.  Although the Veteran's particular cancer is not one of the cancer types which may be presumed under law to have been caused by herbicide exposure, the law provides that the appellant may still establish service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994). 

In this case, the Veteran's treating oncologist during an April 2009 oncology consult listed Agent Orange exposure from military as a factor in the Veteran's background.  Although the notation is not a dispositive opinion of nexus between exposure to Agent Orange and the cause of the Veteran's death in this case, the 

Board finds the notation sufficient to trigger VA's duty to assist and requests a medical opinion.  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an oncologist (or other appropriate medical examiner) to obtain an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent) that the Veteran's cause of death was etiologically related to his active service, to include exposure to Agent Orange while serving in the Republic of Vietnam. 

The Veteran's claims file, to include any records contained in Virtual VA, should be reviewed in advance of any opinion.  The examiner must provide a complete rationale based on sound medical principles for all expressed opinions and conclusions.  The examiner is advised that simply stating pancreatic cancer is not on the list of conditions presumed as due to Agent Orange exposure is not a sufficient rationale.

2.  After completing the above, and any other development deemed necessary, readjudicate the appellant's claim based on the entirety of the evidence.  If the benefits sought on appeal are not granted to the appellant's satisfaction, she and her representative should be provided with a supplemental statement of the case. An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



